DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 17-26 and 37-38 in the reply filed on 8/17/2020 is acknowledged.
Claims 27-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2020.

Claim Objections
Claim 26 is objected to because of the following informalities:  In claim 26 line 2 after “dopant source layer” insert an – and--.  In claim 26 ll. 4 after “first or” insert –second--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 26 line 2, it is indefinite as to whether the second semiconducting-ionic-conductor layer is situated between the dopant source layer and the second electrode or not.  For purposes of examination the former interpretation will be used.  
	In claim 26 line 4, it is indefinite as to whether the dopant source provides dopants to the first or second semiconducting-ionic-conductor layer or only the first semiconducting-ionic-conductor layer.  For purposes of examination the former interpretation will be used.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 17-25 and 27-38 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nickel et al. (US 7,776,682) (“Nickel”). 

With regard to claim 18, figure 11 of Nickel discloses a molecular layer 808 positioned between the first semiconducting-ionic-conductor layer 505 and the first electrode 707.
With regard to claim 19, figure 11 of Nickel discloses that the molecular layer 808 comprises an inert material (“barrier layer 808 that is impervious to ion dopants”, col. 15 ll. 47-48).

With regard to claim 21, figure 11 of Nickel discloses that the dopants (“ions will be donated to dope”, col. 14 ll. 22) provided by the dopant source layer 404 are selected from the group consisting of: ionized interstitial (“ions will be donated to dope”, col. 14 ll. 22) or substitutional impurity atoms, cation donor species, anion vacancies, and anionic acceptor species.
With regard to claim 22, figure 11 of Nickel discloses that the dopants (“ions will be donated to dope”, col. 14 ll. 22) provided by the dopant source layer 404 are selected from the group consisting of: hydrogen, alkali and alkaline earth cations, transition metal cations, rare earth cations, oxygen anions or vacancies (“titanium dioxide”, col. 14 ll. 8), chalcogenide anions or vacancies, nitrogen anions or vacancies, pnictide anions or vacancies, or halide anions or vacancies.
With regard to claim 23, figure 11 of Nickel disclose that the first semiconducting-ionic-conductor layer or the dopant source layer 404 comprises at least one material selected from the group consisting of: oxides (“titanium dioxide”, col. 14 ll. 8), sulfides, seienides, nitrides, phosphides, arsenides, chlorides, and bromides of transition metals, rare earth metals, and alkaline earth metals.
With regard to claim 24, figure 11 of Nickel discloses that the first semiconducting-ionic-conductor layer or the dopant source layer 404 comprises one or more of: Ti (“titanium dioxide”, col. 14 ll. 8), Zr, and Hf.
With regard to claim 25, figure 11 of Nickel disclose sthat the first semiconducting-ionic-conductor layer 505 and the dopant source layer 404 comprise a 
With regard to claim 37, fig. 11 of Nickel discloses a solid-state switch, comprising: a first electrode 707; a second electrode 303; a primary active layer 505 situated adjacent to the first electrode 707, wherein the primary active layer 505 comprises a semiconductor material (“titanium oxide “TiO2”, col. 10 ll. 17-18) and has a thickness less (“.001 um”, col. 11 ll. 6) than a depletion width for carriers in the semiconductor material (“titanium oxide “TiO2”, col. 10 ll. 17-18) of moderately high doping; and a second active layer 404 situated between the primary active layer 505 and the second electrode 303, wherein the second active layer 404 comprises a material that is a source of dopants (“injecting layer 404 can act as an ion source “, col. 14 ll. 2) for the semiconductor material (“titanium oxide “TiO2”, col. 10 ll. 17-18) in the primary active layer 505.
With regard to claim 38, figure 11 of Nickel discloses that the thickness of the primary active layer 505 is between 1 and 30 nanometers (“about 0.01 um or more and about 2.5 um or less”, col. 14 ll. 55-56).

Allowable Subject Matter
	Claim 26 contains allowable subject matter however, there are outstanding rejections recited above.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.